Citation Nr: 1226308	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1982 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled to testify at a Board personal hearing at the Atlanta RO.  Because the Veteran failed to appear at the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes. 

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  Symptoms of tinnitus have been continuous since service separation.

4.  The Veteran's current tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA audiological examination in September 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Neither the Veteran nor hers representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

In March 2006, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus.  The Veteran asserts that she has current bilateral hearing loss and tinnitus disabilities that are the result of noise exposure from working on the flight line and the firing of weapons in service.  Pursuant to the VA claim, the Veteran has also reported that her bilateral hearing loss and tinnitus symptoms have been continuous since service separation. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran does not have a hearing loss "disability" by VA standards under 38 C.F.R. § 3.385.  The Board finds that the Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.  The March 2006 private audiological examination and September 2006 VA audiological examination show the Veteran does not have a hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  

In March 2006, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 5, 10, and 15 decibels, respectively, with an average puretone threshold of 
10 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 5, 0, 10, and 15 decibels, respectively, with an average puretone threshold of 7.5 decibels.  The speech recognition score for the left ear was 100 percent.  

The March 2006 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

In September 2006, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 0, 0, and 10 decibels, respectively, with an average puretone threshold of 
3.75 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 0, 0, 5, and 10 decibels, respectively, with an average puretone threshold of 3.75 decibels.  The speech recognition score for the left ear was 100 percent.  

Review of the record shows that the Veteran has not manifested a hearing loss "disability" at any time during the claim.  The evidence shows that the Veteran's hearing loss in the thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are all less than 40 decibels; that the thresholds for at least three of these frequencies are not at least 26 decibels; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 
3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

Because the Veteran does not have a current "disability" of hearing loss in either ear, though she does have some hearing loss, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  The Board need not reach the additional question of the relationship of current non-disabling hearing loss to the loud noise exposure in service, as the claim is being denied because there is no current "disability" of hearing loss in either ear as required by VA regulation at 38 C.F.R. § 3.385.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

Service Connection for Tinnitus

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 308-10; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  In the March 2006 private audiological examination, the Veteran stated she was exposed to loud noises associated with jet engines while working next to the flight line and from firing her weapon at the firing range in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from her active duty service associated with constant exposure to noise from jet engines while working directly next to the flight line and from firing her weapon at the firing range in service.  

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have been continuous since service separation in October 1994.  In the March 2006 private audiological examination, the Veteran reported that her tinnitus began in service and tinnitus symptoms had been continuous since service separation.  In the September 2006 VA audiological examination, the Veteran reported that her tinnitus had been present for ten years and that it was getting worse.  

With regard to the Veteran's assertions, including the March 2006 private audiological examination history and September 2006 VA audiological examination history, where the Veteran reported tinnitus symptoms had been present since active service, the Board finds that the Veteran is competent to report the onset of her tinnitus.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  In the March 2006 private audiological examination, the private examiner opined that the Veteran's tinnitus was more likely than not secondary to hearing loss which was secondary to noise exposure in service.  In the September 2006 VA audiological examination, the VA examiner opined that he could not resolve the issues without resorting to mere speculation.  

The Board finds the March 2006 private audiological opinion, in the context of demonstrated in-service acoustic trauma and continuous tinnitus symptoms since service, is sufficient to place in equipoise the question of whether the current and tinnitus is etiologically related to the loud noise exposure in service.  The private examiner relied on the history provided by the Veteran that she was exposed to loud noise from jet engines while working directly next to the flight line and firing her weapon at the firing range in service.  See Harris, 203 F.3d at 1350-51; Kowalski, 19 Vet. App. at 177.  The March 2006 private audiological opinion is competent and probative medical evidence because it relied on a factually accurate history, as it appears the private examiner was informed of the relevant evidence in this case, and gave a fully articulated opinion.  

The Board finds that the September 2006 VA opinion is of little probative value.  In the September 2006 VA audiological examination, the VA examiner opined that he could not resolve the issues without resorting to mere speculation.  The Board notes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  See Warren, 6 Vet. App. at 6; Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this are of no probative value for or against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board finds that there is some competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  Specifically, the Veteran reported chronic symptoms of ringing in the ears in service and that she has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of tinnitus.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of acoustic trauma in service, and chronic and continuous symptoms of tinnitus that were later diagnosed as such, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


